USDC SDNY
DOCUMENT ELECTRONICALLY

 

UNITED sTATEs DISTRICT CoURT FD%Y_
soUTHERN DIsTRICT oF NEW YoRK DATE~W
TYQUAN HASKINS,
Plaintiff,
-againsf- 1:17-cv-00540 (ALC)
THE PEoPLE oF THE sTATE oF NEW oPINIoN & oRDER
YoRK ET AL.,
Defendants.

 

 

ANDREW L. CARTER, JR., United States District Judge:

Plaintiff quuan Haskins brings this action pursuant to 42 U.S.C. § l983 against
Defendant retired Detective Adam Tegan alleging violation of Plaintiff’ s constitutional rights in
connection With Plaintiff’ s arrest on August 25, 2016. Decl. of Rruhuja Matai-Sanchez
(“Sanchez Decl.”) EX. D., ECF No. 30. Defendant now moves to the dismiss the complaint.
ECF Nos. 28, 52. After careful revieW, Defendant’s Motion, ECF No. 52, is GRANTED.
Plaintiff request for leave to supplement his Complaint is DENIED.

BACKGROUND

I. Statement of Facts

On August 25, 2016 Plaintiff alleges that he Was arrested by two unnamed plainclothes
officers Who claimed that a detective from the 33rd precinct Wanted Plaintiff for questioning
Sanchez Decl. EX. D at 4.1 Plaintiff Was told that he Was being arrested for Robbery in the
Second Degree based on a complaint made by a complaining victim known to Plaintiff. Plaintiff
alleges that he Was escorted to the 33rd precinct Whereupon Defendant Detective Adam Tegan

“clap[ped] his hand[s] in joy as the unmark[ed] officers laugh[ed] along With” him. Id. at 5.

 

1 During the Court’s pre~motion conference on February 7, 20l9, the Court deemed Plaintiff’s January ll, 2018
letter to the Court as part of Plaintiff’s Amended Complaint along With portion of the original Complaint pertaining
to Defendant Tegan. See Sanchez Decl. Ex. A at 3:25-4:5.

1 adams MAILED

 

Plaintiff asked for the reason for his arrest, but Defendant asked Plaintiff to empty his pockets at
which point Defendant confiscated his two cell phones. Plaintiff alleges that Defendant stole his
property (i.e., the cellphones), fabricated evidence, fabricated a “false confession,” and presented
false, distorted and perjured testimony to official bodies. Id. at 7, 63. Plaintiff also alleges that
he was strip-searched and subjected to “unreasonable force.” Id. at 7, 62.

II. Procedural History

Plaintiff filed his complaint pro Se on January 24, 2017 against Assistant District
Attorneys Sophia Khan and Michelle Winters; the State of New York; and defense attorneys
Gordon Ludwig, John Buza, and Michael Hurwitz in addition to Detective Tegan. ECF No. l.
On March 27, 2017, the Court dismissed the claims against all Defendants except Detective
Tegan on immunity grounds pursuant to 28 U.S.C. § 1915(€)(2)(B)(i), (iii). ECF No. 9. On June
15, 2017, Plaintiff filed a Personal lnjury Claim Form with the New York City Comptroller’s
Office in connection with a slip and fall during a basketball game while Plaintiff was
incarcerated at Rikers lsland. Decl. of J. Raymond Mechmann (“Mechmann Decl.”) Ex. G, ECF
No. 53. Plaintiff, who was represented by counsel, ultimately settled the claim with the city for
$3 500 and signed an agreement on September 21, 2017 that released the City of New York and
all its past and present employees from any and all claims that preceded the date of the release
(hereinafter the “Release”). Mechmann Decl. Ex. H at 2, ECF No. 53. On April 25, 2018,
Defendant moved to dismiss this case, ECF No. 28, but at the time was not aware of the terms of
the Release. ECF No. 49. After discovering the settlement, Defendant was granted to leave to
file a second motion to dismiss based on the Release, ECF No. 50, which Defendant filed on
November 7, 2018. ECF No. 52. The Court now considers both of Defendant’s Motions to

Dismiss.

 

STANDARD OF REVIEW

I. Federal Rules of Civil Procedure 12(d)

Under Fed. R. Civ. P. 12(d), “if, on a motion under Rule l2(b)(6) . . . matters outside the
pleadings are presented to and not excluded by the court, the motion must be treated as one for
summary judgment under Rule 56.” See Carz‘er v. Ponre, No. l7-CV-1830 (VSB), 2018 WL
4680995, at *3 (S.D.N.Y. Sept. 28, 20l8) (“A court properly converts a motion to dismiss into a
motion for summary judgment when ‘a motion to dismiss relies on matters outside the
pleadings.”’) (citing Muhammad v. Schriro, No. l3-cv-l962 (PKC), 2014 WL 4652564, at *3
(S.D.N.Y. Sept. 18, 2014)) (Parao’a v. Banco Industrial De Venezuela, C.A., 753 F.3d 62, 67-68
(2d Cir. 2014)).

For a court to convert a motion to dismiss into a motion for summary judgment pursuant
to Fed R. Civ. P. 12(d), two requirements must be met. First, the Court must provide “notice to
the parties before converting a motion to dismiss pursuant to Rule 12(b)(6) into one for summary
judgment.” Gurary v. Winehouse, 190 F.3d 37 , 43 (2d Cir. 1999). “Courts in the Eastern and
Southern Districts of New York have repeatedly concluded that providing the notice called for
by Local Civil Rule 12.1, particularly when coupled with an evidentiary submission by the non-
moving party, constitutes adequate notice that a motion to dismiss may be converted to one for
summary judgment, even without further instruction from the Court.” Edo v. Martiny, No. 15-
CV-202 (CBA), 20l6 WL 7839337, at *3 (E.D.N.Y. Aug. 26, 2016), report and
recommendation adopted, No. 15CV202CBASMG, 2017 WL 785653 (E.D.N.Y. Mar. l, 2017)
(collecting cases).

Second, the court must give parties “a reasonable opportunity to present all the material

that is pertinent to the motion.” Fed. R. Civ. P. l2(d). A conversion, however, is “governed by

 

principles of substance rather than form. The essential inquiry is whether the appellant should
reasonably have recognized the possibility that the motion might be converted into one for
summary judgment or was taken by surprise and deprived of a reasonable opportunity to meet
facts outside the pleadings.” In re G. & A. Books, Inc., 770 F.2d 288, 295 (2d Cir. 1985).
Therefore, where both parties have filed exhibits, affidavits, depositions, and other material
outside of the pleadings in support of or in opposition to a motion to dismiss, they cannot
“complain of lack of a reasonable opportunity to present all material relevant to a motion for
summary judgment.” Id.

II. Summary Judgment

Per Fed. R. Civ. P. 56, summary judgment is proper where admissible evidence in the
form of affidavits, deposition transcripts, or other documentation demonstrates the absence of a
genuine issue of material fact and one party’s entitlement to judgment as a matter of law. See
Viola v. Philips Med. Sys. ofN. Am., 42 F.3d 712, 716 (2d Cir. 1994). There is no issue of
material fact where the facts are irrelevant to the disposition of the matter. Chartz`s Seguros
Mexico, S.A. de C. V. v. HLIRail & Rigging, LLC, 967 F. Supp. 2d 756, 761 (S.D.N.Y. 2013);
see also Anderson v. Liberly Lobby, Inc., 477 U.S. 242, 248 (1986) (holding that a fact is
material if it would “affect the outcome of the suit under governing law”). An issue is genuine
“if the evidence is such that a reasonable jury could return a verdict for the non-moving party.”
Anderson, 477 U.S. at 248.

ln deciding a summary judgment motion, courts must construe the evidence in the light
most favorable to the non-moving party and draw all reasonable inferences in its favor. Niagara
Mohawk Power Corp. v. Jones Chemical Inc., 315 F.3d l7l, 175 (2d Cir. 2003). Courts may not

assess credibility, nor may they decide between conflicting versions of events because those

 

matters are reserved for the jury. Jejj‘reys v. City of New York, 426 F.3d 549, 553-54 (2d Cir.
2005). However, “[t]he mere existence of a scintilla of evidence in support of the plaintiff’ s
position will be insufficient; there must be evidence on which the jury could reasonably find for
the plaintif .” Id. (quoting Ana'erson, 477 U.S. at 252).

At summary judgment, the moving party has the burden “to demonstrate that no genuine
issue respecting any material fact exists.” Gallo v. Praa’entz'al Resia’entz`al Servs,, Lz‘a’. P ’Shz`p, 22
F.3d 1219, 1223 (2d Cir. 1994). “[I]n cases where the nonmovant will bear the ultimate burden
of proof at trial on an issue, the moving party’s burden under Rule 56 will be satisfied if he can
point to an absence of evidence to support an essential element of the nonmoving party’s claim.”
Brady v. T own ofColchester, 863 F.2d 205, 210-ll (2d Cir. 1988) (citations omitted). “Where
the moving party demonstrates the absence of a genuine issue of material fact, the opposing party
must come forward with specific evidence demonstrating the existence of a genuine dispute of
material fact.” Brown v. Eli Ll`lly & Co., 654 F.3d 347, 358 (2d Cir. 2011) (citations omitted).
“More specifically, it must do more than simply show that there is some metaphysical doubt as
to the material facts and may not rely on conclusory allegations or unsubstantiated speculation.”
Id. (internal citations and quotation marks omitted).

III. Pro Se Litigant

Pro se litigants faced with summary judgment motions are to be granted a “special
solicitude.” Graham v. Lewz`nski, 848 F.2d 342, 344 (2d Cir. 1988). Practically speaking,
“[c]ourts read the pleadings, briefs, and opposition papers of pro Se litigants liberally and
interpret them to raise the strongest arguments that they suggest.” Carter, 2018 WL 4680995, at
*4 (collecting cases). Pro se status, however, “does not exempt a party from compliance with

relevant rules of procedural and substantive law.” Triestman v. Fed. Bureau ofPrisons, 470 F.3d

 

471, 477 (2d Cir. 2006) (citing Traguth v. Zack, 710 F.2d 90, 95 (2d Cir. 1983)). And, “apro Se
party’s ‘bald assertion[s],’ completely unsupported by evidence, is not sufficient to overcome a
motion for summary judgment Lee v. Coughlz`n, 902 F. Supp. 424, 429 (S.D.N.Y. 1995), on
reconsideration, 26 F. Supp. 2d 615 (S.D.N.Y. 1998) (citing Carey v. Crescenzi, 923 F.2d 18, 21
(2d Cir. 1991)).
DISCUSSION

I. Conversion to Summary Judgment

The Court holds that Plaintiff had sufficient notice that Defendants’ Second Motion to
Dismiss, ECF No. 52, could be converted into a motion for summary judgment and had a
reasonable opportunity to present all material that is pertinent to the motion. 1n Defendants’
Second Motion to Dismiss, ECF No. 54, Defendants’ served Plaintiff notice pursuant to Local
Civil Rule 12.1 when Defendants argued that the Court had the option of either taking judicial
notice of the Release or to convert the motion to dismiss into one for summary judgment to
consider the Release. Plaintiff reviewed Defendants’ memorandum of law but did not challenge
Defendants’ assertion. lnstead, to counter Defendants’ reliance on the Release, Plaintiff
submitted his opposition, which included a number of exhibits to support Plainitffs claim that
the Release should not bar his Complaint. ECF Nos. 55-56. Courts have routinely held that
where Defendants have served notice consistent with Local Civil Rule 12.1, and Plaintiff has
submitted additional materials outside the pleading in response to a motion to dismiss,
conversion is appropriate Carter, 2018 WL 4680995, at *4 (collecting cases). As such, the

Court will convert Defendants’ Second Motion to Dismiss as a Motion for Summary Judgment.

 

II. General Release

Defendant argues that Plaintiff’ s Complaint is barred by the Release warranting summary
judgment Def.’s Second Mot. Dismiss 5, ECF No. 54. The Court concurs. “lt is well
established that settlement agreements are contracts and must therefore be construed according to
general principles of contract law.” Tromp v. City of New York, 465 F. App’x 50, 51 (2d Cir.
2012) (citation omitted). “A release is a species of contract and is governed by principles of
contract law.” Golden Pac. Bancorp v. F.D.I. C., 273 F.3d 509, 514 (2d Cir. 2001). “Under New
York law, a release that is clear and unambiguous on its face and which is knowingly and
voluntarily entered into will be enforced.” Staples v. Ojjz`cer Acolatza, No. 14CV3 922, 2016 WL
4533560, at *2 (S.D.N.Y. Mar. 9, 2016) (citing Pampz`llonia v. RJR Nabisco, Inc., 138 F.3d 459,
463 (2d Cir. 1998)).

“Although a defendant has the initial burden of establishing that it has been released from
any claims, a signed release shifts the burden” to a plaintiff “to show that there has been fraud,
duress or some other fact which will be sufficient to void the release.” Centro Empresarial
Celnpresa S.A. v. Am. Movil, S.A.B. a’e C. V., 17 N.Y.3d 269, 276 (2011) (citing Flemz`ng v.
Ponzianz`, 24 N.Y.2d 105, 111 (1969)). “Notably, a release may encompass unknown claims,
including unknown fraud claims, if the parties so intend and the agreement is fairly and
knowingly made.” Muhammad v. Schriro, No. 13-CV-1962 PKC, 2014 WL 4652564, at *4
(S.D.N.Y. Sept. 18, 2014) (citation omitted).

The Court holds that Plaintiff knowingly and voluntarily signed the Release, and the
Release was clear and unambiguous; as a result, the present action must be dismissed Plaintiff
raises three objections to the applicability of the release: (l) Defendant is precluded from raising

the Release as an affirmative defense because it was not done so in a timely manner; (2) Plaintiff

 

and his counsel did not reach a “meeting of the minds” regarding the nature of the Release prior
to Plaintiff signing the Release; and (3) Plaintiff had diminished mental capacity and poor vision
at the time Plaintiff signed the Release, and has poor reading comprehension abilities Pl.’s Opp.
Def.’s Second Mot. Dismiss 4-6, ECF No. 55. The Court will consider each argument in turn.

At the outset, Defendant does not assert the Release as an affirmative defense. Rather,
Defendants’ claim the release provides a basis for dismissing Plaintiffs Complaint for failure to
state a claim per Fed. R. Civ. P. l2(b)(6) or for summary judgment Hence, Plaintiff"s argument
is inapplicable, and the Court can consider the Release. Next, as to Plaintiff’s argument that he
and his counsel did not reach a meeting of the minds, the Court interprets this to mean that
Plaintiff’ s counsel did not relay to him that the Release would apply to the case at bar. Plaintiff’s
misunderstanding of the contract without more, however, does not bar the Court from enforcing
the Release.

When considering “unambiguous contracts, a party’s subjective intent and understanding
of the terms is irrelevan .” HOP Energy, L.L.C. v. Local 553 Pension Fand, 678 F.3d 158, 162
(2d Cir. 2012). And in the absence of “fraud, duress, undue influence, or some other valid legal
defense,” Courts hold releases to be enforceable even if a party’s subjective understanding of the
differed from the unambiguous terms of a release. Staples, 2016 WL 4533560, at *3 (collecting
cases). Here, there is no ambiguity as to the terms of the release which states that Plaintiff
“voluntarily, knowingly, and willingly releases and forever discharges the City of New York,
and all past and present officials, [an] officers . . . from any and all liability, claims, or rights of
action alleging a violation of civil rights . . . which [Plaintiff] . . . had, now has or hereafter can,
shall, or may have . . . through the date of this RELEASE.” l\/lechmann Decl. Ex. H at 2, ECF

No. 53. Plaintiff counters that he reasonably assumed that the Release only applied to the

 

personal injury claim given the “clam number and plaintiff name” he saw on the Release, but his
incorrect interpretation of the Release does not vitiate that the content was unambiguous Pl.’s
Opp. Def.’s Second Mot. Dismiss 6, ECF No. 55. Thus, Plaintiff”s misunderstanding of the
scope of the Release does prohibit its enforcement HOP Energy, L.L.C,, 678 F.3d at 162.

Furthermore, Plaintiff" s assertion that he signed the release because of the undue
influence of his counsel is conclusory at best. ECF No. 59. Plaintiff provides no evidence that
any influence was exerted on him by counsel. lndeed, he claims that he signed the release
outside the presence of counsel, and allegedly relied on the notary for the meaning of “general
release.” ECF No. 58. These facts do not suggest there was any undue influence exerted on
Plaintiff to sign; in fact, it appears he was free to do as he pleased. Plaintiffs alleged
conversation with the notary about the content of the release is irrelevant because it has no
bearing on whether Plaintiff” s counsel exerted undue influence or misinformed Plaintiff about
the content of the Release.

To the extent Plaintiff claims that counsel did not speak to him about the Release,
Plaintiff provides no factual support for this either. Plaintiff’ s counsel clearly helped draft his
complaint, she transmitted his executed Release to the Office of the Comptroller, and he
accepted the Settlement payment from the City. The Court has difficulty accepting that Plaintiff
engaged in this multi-step process without any communication with counsel. Plaintiff" s position
is further undercut because prior to this proceeding it does not appear that Plaintiff raised any
issues with his personal injury counsel’s alleged inadequate communication or undue influence
in securing the settlement

Plaintiff’s final contention that he has poor reading comprehension, and that he suffered

from mental health issues and poor vision at the time of signing the Release also does not bar its

 

enforcement Plaintiff relies on Smith v. New York, No. l2-CV-4851-ERK-LB, 2014 WL
6783194, at *6 (E.D.N.Y. Dec. 2, 2014). ln S)nz'th, the district court declined to enforce a release
similar to the case a bar because, inter alia, New York City Corporation Counsel was aware of
the plaintiff’ s longstanding mental health diagnoses, including chronic paranoid schizophrenia,
and that the plaintiff had recently retained counsel, yet Corporation Counsel still had the plaintiff
sign a release without the aid of counsel. Id. at 1, 5-6. The Court also noted that the plaintiff
also had the reading comprehension of an eight-year-old, raising further concerns Id. at 5.
Plaintiff claims that like the plaintiff in sz`th, he suffers from mental health disorders as well as
poor vision and has poor reading comprehension. Plaintiff provided medical records to support
his claims, but unlike the plaintiff in sz`th, Plaintiff in the instant case has no clear mental
disorder diagnosis Decl. of quuan Haskins (“Haskins Decl.”) Ex. J-K, N, ECF No. 56.

For example, in Plaintiff’ s medical records dated October 20, 2016, the “subjective”
section, which reflect Plaintiff’ s self-reports, indicate that he informed the doctor that he suffers
from mental health conditions including schizophrenia and depression. Haskins Decl. Ex. J at 1,
ECF No 56. Despite his self-reports, there is no evidence in the record that any medical
professional concluded that Plaintiff suffered from a specific mental health disorder or that they
agreed with Plaintiff’ s mental health self-assessment Similarly, in records dated September 27,
2016, Plaintiff reported that he was treated for mental health issues at Rikers in the past, but it is
also noted that there was no apparent history of prior psych related admissions Haskins Decl.
Ex. N at 1, ECF No 56. In fact, in filling out the narrative assessment form, Plaintiff indicated
that he does have mental illness, but that it did not cause “marked difficulties in social

functioning” or “deficiencies resulting in failure to complete tasks.” Id. at 3. Additionally, the

10

 

mental status examination indicated that Plaintiff had a “spontaneous, organized, relevant, goal
directed” thought process and had no perceptual distortions or memory impairment Id. at 5.

Though Plaintiff may have or may have had mental health issues, it does not appear that,
at the time of the signing, the issues were serious enough to impair Plaintiff’ s ability to
understand the terms of the Release. Moreover, unlike Sml`th, Plaintiff was represented by
counsel throughout his personal injury case, including the negotiation of the Release as
evidenced by Plaintiff’ s counsel’s letter transmitting the executed Release. Mechmann Decl. Ex.
l at 2, ECF No. 53. While the Court acknowledges that Plaintiff’s reading comprehension skills
are limited, the totality of the facts and circumstances do not indicate that Plaintiff could not
comprehend the terms of the Release, especially where his counsel aided in securing the
settlement Based on the preceding analysis, the Release is unambiguous and was voluntarily
executed, thus, the Court will enforce the Release. Accordingly, Plaintiff’s claims in this case
are barred and summary judgment must be granted to Defendants AS summary judgment is
granted to Defendants based on the Release, Defendants’ First Motion to Dismiss for Plaintiff's
failure to state a claim is denied as moot

III. Leave to Amend to Supplement Complaint

Finally, Plaintiff seeks to supplement his Complaint to speak to the Release. “An
application for leave to file a supplemental pleading, is addressed to the discretion of the court,
and permission should be freely granted where such supplementation will promote the economic
and speedy disposition of the controversy between the parties, will not cause undue delay or trial
inconvenience, and will not prejudice the rights of any other party.” Bornholdt v. Brady, 869
F.2d 57, 68 (2d Cir. 1989). ln the pro se context, the Second Circuit has held that courts should

generally not dismiss “a complaint without granting the plaintiff leave to amend,” however

11

 

“leave to amend is not necessary when it would be futile.” Ashmore v. Pras, 510 F. App’x 47, 49
(2d Cir. 2013) (citing Cuoco v. Moritsuga, 222 F.3d 99, 112 (2d Cir. 2000).

There is no indication that granting Plaintiff leave would be anything but futile: the
Release is broad and covers the time period in which Plaintiff suffered his alleged constitutional
injuries Plaintiff was given an opportunity to respond to Defendant’s arguments, but no
argument or document provided in connection with that response leads the Court to believe there
is a basis for disregarding the Release. Therefore, the Court will exercise its discretion and deny
Plaintiffs request to supplement the pleadings due to futility.

CONCLUSION

For the foregoing reasons, Defendants’ Motion to Dismiss, ECF No. 52, is converted into

a Motion for Summary Judgment is GRANTED; Plaintiff is denied leave to supplement his

Complaint. Defendants’ l\/lotion to Dismiss for failure to state a claim is denied as moot ECF

 

No. 28.

SO ORDERED. W/ _

Dated: March 20, 2019 £/&_ 95
New York, New York ANDREW L. CARTER, JR.

United States District Judge

12

 

